Citation Nr: 9935002	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-01 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946, February 1947 to September 1948, and March 1951 to 
October 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The claim for service connection for cause of death is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for cause of death is not 
well grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a claim that is plausible, that is, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim is not 
well grounded, the appeal must fail with respect to it, and 
there is no duty to assist the appellant further in the 
development of facts pertinent to the claim.  Id.  
Generally, the law provides that, in order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, the disability must 
singly or with some other condition be the immediate or 
underlying cause, or must be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  

The record shows that the veteran died at a private facility 
in August 1995 at the age of 68.  The certificate of death 
provides that the immediate cause of death was septic shock 
due to central line sepsis, due to chronic renal failure; 
there were no other significant conditions listed that 
contributed to or resulted in the underlying cause of death.  
An autopsy was not performed.  

At the time of the veteran's demise, service connection was 
in effect for scar of the right shin, evaluated as 
noncompensable disabling, pilonidal cyst, operated, recurrent 
evaluated as noncompensably disabling; nerve deafness of the 
left ear, evaluated as noncompensable, and low back strain, 
also evaluated as noncompensable.  

The appellant maintains that the deceased's exposure to Agent 
Orange (AO) during service was the cause of the veteran's 
death.  Service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991), 
38 C.F.R. § 3.303 (1999).  Certain presumptive diseases 
associated with exposure to certain herbicide agents may be 
service connected if manifested to a degree of 10 percent or 
more at any time after service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).

As indicated supra, the veteran died as a result of renal 
failure.  Service medical records including the report of a 
retirement examination dated in May 1966 are negative for 
complaints or findings pertaining to a kidney disorder.  
However, post service medical records beginning in 1980s 
reflect that the veteran was seen and treated for chronic 
renal failure.  Private hospitalization records dated from 
March 1993 to August 1995 reflect that the veteran had 
multiple medical problems including endstage renal disease.  

Although the evidence establishes that the veteran had a 
renal disorder, there is no medical evidence of record 
suggesting that the disorder was present during service or 
until years thereafter.  In addition, there is no medical 
evidence of record suggesting that such a disorder was 
etiologically related to service or service-connected 
disability.  In fact, private medical documents dated in 
April 1995 reflect an entry of chronic renal failure 
secondary to diabetic glomerulonephritis as well as diabetes.  

Although it is maintained that a kidney disorder was caused 
by exposure to Agent Orange in service, the Board notes that 
service connection on this basis is unavailable for such a 
disability since it is not subject to presumptive service 
connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
and is not recognized as a disease associated with exposure 
to herbicide agents under 38 C.F.R. § 3.309(e).  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In this regard, the 
Board notes that the appellant has not submitted competent 
medical evidence of a direct link between a kidney disorder 
and the alleged exposure to Agent Orange. Furthermore, there 
is no competent medical evidence of record attributing a 
kidney disorder to service.  

The Board notes that the veteran had a medical history of 
prostate cancer and underwent a prostatectomy.  In November 
1996, prostate cancer was added as a presumptive disability 
for veterans who had been exposed to AO while in Viet Nam.  
The Board notes that the veteran had been previously denied 
for that condition.  However, there is no evidence of record 
that establishes a link between prostate cancer and the cause 
of death, which is listed as renal failure on the certificate 
of death.  

The United States Court of Veterans Appeals of Veterans 
Claims has held that where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" is required.  Grottveit v. Brown, 5 Vet. App. at 
92-93 (1993).  Moreover, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
because lay persons are not competent to render medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Since the record contains no competent evidence linking a 
renal disorder to service or service-connected disability, 
the Board must conclude that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete her 
application for the claim for service connection as noted 
above.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

